Citation Nr: 0019774	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  95-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 
20 percent for postoperative fusion of the lumbosacral spine, 
L5 - S1, prior to January 27, 1999.

2.  Entitlement to an increased evaluation in excess of 
40 percent for postoperative fusion of the lumbosacral spine, 
L5 - S1, on or after January 27, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the veteran 
an increased evaluation in excess of 20 percent for his 
service-connected low back disorder.  A subsequent RO rating 
decision in February 1999 increased the disability evaluation 
for the veteran's low back disorder from 20 percent to 
40 percent, effective from January 27, 1999.  The Board has 
characterized the issues on the title page to accord with the 
rating decisions during the pendency of this appeal.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to January 27, 1999, the veteran's service-
connected low back disability was manifested primarily by 
chronic pain, muscle spasm and mild sensory deficits; 
limitation of motion was no more than moderate and the 
overall disability was less than severe.

2.  Beginning on January 27, 1999 the veteran's service-
connected low back disability was manifested by chronic pain, 
muscle spasm, and severely restricted limitation of motion 
without symptomatology approximating pronounced 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The schedular criteria for an assignment of a rating in 
excess of 20 percent for the veteran's service-connected low 
back disorder prior to January 27, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45 and Part 4, Diagnostic Codes 5292, 5293, 
5295 (1999).

2.  The schedular criteria for an assignment of a rating in 
excess of 40 percent for the veteran's service-connected low 
back disorder on or after January 27, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45 and Part 4, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially we note that we have found that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
A claim for an increased evaluation is well grounded if the 
veteran asserts that a condition for which service connection 
has been granted has worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  In this case, the veteran has 
asserted that his low back disorder is worse than currently 
evaluated.  He, thus, has a well-grounded claim.

The record regarding the veteran's low back disability shows 
that during the pendency of this appeal, this disorder has 
been rated by the RO at different levels of severity.  The 
Board has addressed this issue accordingly.


I.  Factual Background

The veteran's service medical records reveal that the veteran 
was hospitalized at a service department medical facility in 
April 1970 with a diagnosis of probable spondylolysis 
following a blast injury to the body in March 1970, secondary 
to a booby trap explosion while on active duty in Vietnam.  
X-ray studies on admission revealed evidence of an S1 spina 
bifida, spondylolysis and first-degree spondylolisthesis, 
L5/S1.  A myelogram revealed a small extradural defect at the 
L4/L5 level, consistent with spondylolisthesis.  In view of 
these findings, an L5/S1 posterolateral spinal fusion was 
accomplished in June 1970.  Service medical records reported 
that since that time, the veteran noted no improvement in his 
low back pain and has been unable to perform his duties 
because of pain radiating up his back and down into the right 
lower extremity.  The veteran was subsequently separated from 
service by reason of physical disability.

On the veteran's initial VA examination in October 1971 the 
veteran complained of recurrent low back pain that was 
aggravated by sitting, walking or running for any length of 
time.  He also complained of a constant numbness over the 
entire right buttock.  On neurological examination, his 
station and gait were normal.  Deep reflexes were equal and 
active.  There were no pathological reflexes present.  
Sensation to touch and pinprick was normal.  All coordination 
tests were well performed.  The veteran's motor power was 
good and there were no arthropathies or fibrillations noted.  
On general examination, a 5 1/2-inch scar was noted over the 
lumbar vertebra, nontender and not adherent.  Full range of 
motion of the lumbar spine was possible with discomfort noted 
upon full forward flexion.  Forward thrust of the fifth 
lumbar vertebra caused discomfort.  There was no gross 
evidence of muscle atrophy.  An X-ray of the lumbar spine 
revealed evidence of a first degree spondylolisthesis at the 
lumbosacral level and a posterior spinal fusion extending 
from L5 to S2, which appeared solid.  There was also fusion 
between the transverse processes of L5 and the top of the 
sacrum.

By an RO rating decision dated in November 1971, service 
connection was established for residuals postoperative lumbar 
spinal fusion, L5 to S2, with intermittent lumbosacral 
strain.  This disorder was rated 10 percent disabling, 
effective from May 1971 under Diagnostic Code 5293 of VA's 
Schedule for Rating Disabilities (Rating Schedule).

VA clinical records submitted in connection with the 
veteran's current claim include a report of a June 1992 VA 
examination of the veteran's back during which he was noted 
to have fair range of motion but pain upon motion of the 
lumbar spine in all directions.  In October 1992 the veteran 
was noted to have restricted range of motion of the 
lumbosacral spine with some muscle spasm present.  Beginning 
in late 1992 the veteran was provided a VA physical therapy 
program for his complaints of persistent back pain.

The disability evaluation for the veteran's service-connected 
low back disorder was increased from 10 percent to 20 percent 
disabling, effective from January 18, 1992, by an RO rating 
action dated in March 1993.

On a VA neurological examination in August 1993 the veteran 
complained of constant low back pain, which was worse with 
movement.  He said the pain interfered with bowel, bladder 
and sexual function.  On formal neurologic examination, there 
was decreased pinprick in the right buttock and lateral 
aspects of the feet bilaterally in the S1 distribution.  Knee 
and ankle jerks were two plus.  There was mild weakness of 
left foot dorsiflexion.  It was the examiner's impression 
that the veteran had predominantly sacral radiculopathy, 
right greater than left, probably a result of bony overgrowth 
of several dermatomes.  An August 1993 electromyogram was 
significant for mild sacral spinal radiculopathy on the right 
side.  A nerve conduction study that same month was within 
normal limits.  A September 1993 X-ray of the lumbar spine 
was interpreted to reveal good mobility and no evidence of 
instability of the lumbosacral joint.  There was minimal 
osteophyte formation at the anterior aspect of L3 and L4, 
degenerative disc disease at L5 - S1 with disc space 
narrowing, end plate sclerosis and minimal spurring.

The veteran was hospitalized at the VA Medical Center in 
Philadelphia in October 1993 for complaints of constant pain 
in his right hip and an inability to move his legs for three 
days.  He reported constant pain on ambulation and standing 
for short periods of time going down the lower extremity.  He 
said that the pain was unchanged over the past 23 years but 
possibly getting worse.  On physical examination, the 
veteran's gait was antalgic.  He had 5/5 bilateral lower 
extremity strength and normal heel and toe walking.  There 
was hypesthesia in the L2-3 distribution on the right with 
hyperesthesia in L1.  Myelogram of the lumbar spine revealed 
stenosis at L3-4 and instability at L3-4 in hyperextension.  
Lumbar instability, stenosis was the discharge diagnosis.  It 
was indicated that surgery in November 1993 for lumbar fusion 
and fixation was planned.  His physician imposed no 
restrictions, except for heavy activity prior to surgery.  
Subsequent VA outpatient treatment records dated in November 
1993 record that the veteran decided against undergoing 
surgery at that time.

In June 1994 the veteran experienced an acute exacerbation of 
lower back pain.  Physical examination noted paraspinal 
muscle tenderness and two-plus deep tendon reflexes in both 
lower extremities.  Later that month he was noted to have 
improvement with medication and to have become stable.  In 
July 1994 it was noted that the veteran had chronic back pain 
compatible with spinal stenosis and had been provided a 
lumbosacral orthosis (LSO).  On a clinical examination of the 
veteran's lumbar spine in August 1994 the veteran was noted 
to have a history of several months of low back pain that 
started in the lumbar region and radiated into the buttocks.  
It was noted this pain sometimes goes down to the calves and 
limits exercise.  On examination there was pain to touch in 
the area of the lower back.  Straight leg raising was 
positive at 45 degrees right, 60 degrees left.  Power was 
5 plus/5 in all groups.  Deep tendon reflexes were two plus 
at all points on the lower extremity.  Sensory was intact.  
Spasms were shown.

On VA spine examination in August 1994, it was noted that the 
veteran had a history of chronic low back pain and present 
complaints of pain in the lower back area which is sometimes 
very sharp.  The veteran said that the pain radiated to both 
buttocks and the thighs and sometimes to the knees and on 
occasion to his feet.  It was noted that during examination 
the veteran complained of pain in the lower back area 
whenever he shifts to an abnormal posture and as long as he 
is in a normal posture he does not experience pain.  The 
veteran was found to stand and ambulate in a somewhat guarded 
position.  There were no signs of muscle atrophy on 
examination of the back.  Forward flexion of the lumbar spine 
was to 80 degrees; extension was to 15 degrees; lateroflexion 
to 20 degrees, left and right, and rotation was to 30 degrees 
on the left and 20 degrees on the right.  The examiner noted 
that pain was present in the lumbar spine when standing in an 
abnormal posture, during rotation in the standing position 
and with straight leg raising in the supine position.  He 
further added that except for the complaint of pain in the 
lower lumbar area, no other neurological deficit was noted.  
An X-ray of the lumbosacral spine was interpreted to indicate 
the presence of anterior osteophyte formation at the L3 - L4 
level.  There was also moderate narrowing of the L5 - S1 
intervertebral disc space with a bilateral lateral fusion 
identified at the L4 - L5 level.  Chronic back pain secondary 
to osteoarthritis of the lumbosacral spine was the pertinent 
diagnosis.  

A VA MRI of the lumbar spine to rule out lumbar spine cord 
compression was accomplished in July 1995.  Spinal stenosis 
at L3/L4 due to a combination of disc bulge and ligamentum 
flavum hypertrophy as well as a defect of the right L4 pars 
interarticularis was disclosed.  Bony fusion was also noted 
at the lower lumbar spine centered on L5/S1, but extending up 
to L4.

Subsequent VA outpatient treatment records dated between July 
1995 and March 1997 show continued outpatient treatment 
provided to the veteran for complaints of back pain which was 
treated with Percocet.

On a VA spine examination in January 1999 the veteran 
complained of severe pain all the time which he indicated 
woke him up from sleep.  He also complained of weakness in 
the back, stiffness, fatigue and lack of endurance.  He 
reported that he could not lift anything more than 10 to 15 
pounds and that his pain is aggravated by any activity to 
include ordinary household activities.  On examination the 
veteran had bilateral spasm of the lower back and no 
neurological abnormalities.  He could walk on heel and toe 
with little difficulty.  There was tenderness over the 
L4 - L5 area.  Range of motion of the low back was reported 
to be severely restricted with forward flexion to 20 degrees, 
backward extension to 10 degrees, lateroflexion and rotation 
to 20 degrees, right and left.  He could squat with 
difficulty.  Severe low back strain with severe functional 
disability was diagnosed.  The examiner also stated that the 
veteran had weakened movement, excess fatigability and 
incoordination because of the low back disorder.

On peripheral nerve examination in January 1999, it was 
reported that the veteran had definite debilitating and 
increasing pain in his low back with radiation down both legs 
as well as paresthesias.  The veteran reported that he has 
very sharp pain down the entire length of his lower back 
whenever he performs any movements and that these pains go 
into both legs posteriorly and laterally.  On neurological 
examination the veteran's gait was found to be hesitant, 
careful, slightly wide-based and with somewhat increased 
flexion tone.  Testing of musculature in the lower 
extremities around the hips, knees and ankles showed 4/5 
weakness throughout, probably secondary to decreased effort 
due to pain.  Coordination was intact and there was no 
definite muscle atrophy noted in the legs.  A lot of muscle 
tenderness, stiffness and increased tone were, however, 
noted.  Straight leg raising was positive for pain 
immediately and increasing with dorsiflexion of the ankle.  
There was numbness to touch and pain over the dorsal surface 
of the right toe and there was some decrease in joint 
position sense in both feet.  Otherwise, the sensory 
examination was within normal limits.  Deep tendon reflexes 
were one plus bilaterally and knee and ankle jerks were 
present at one plus.  Traumatic low back strain syndrome and 
chronic bilateral L5 - S1 and perhaps L4 radiculopathies 
secondary to a back injury in Vietnam was the diagnostic 
impression.

An X-ray of the lumbar spine in January 1999 was interpreted 
to reveal postoperative laminectomy at the level of L3 and 
L4, status post spine fusion, L5 - S1, and mild hypertrophic 
osteoarthrosis of the lumbar spine.  


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions initially raised in the record and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (1999).  Also, 38 C.F.R. § 4.10 (1999) provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected parts or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required under ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

In addition, 38 C.F.R. § 4.40 (1999) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1999) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movements, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weight bearing.  

The evaluation of the same disability or manifestations under 
a different diagnosis is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disabilities will be rated 
under the diagnostic code, which allows the highest possible 
evaluation of the clinical findings shown on objective 
examination.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).


A.  The Low Back Disability Prior to January 27, 1999

In March 1993 the RO raised the rating for the service-
connected low back disability to 20 percent disabling 
effective from January 1992 and thereafter maintained that 
rating, based on contemporaneous clinical findings until 
January 27, 1999, the date of the veteran's most recent VA 
comprehensive examination.  The 20 percent rating for his low 
back disorder was assigned by the RO under Diagnostic Code 
5293 which pertains to intervertebral disc syndrome.  Under 
this code a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe symptoms characterized 
by recurring attacks with intermittent relief.  A 60 percent 
rating, which is the highest rating under this code, requires 
evidence of a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasms, an absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.  38 C.F.R. 
Part 4, Diagnostic Code 5293 (1999).

Alternatively the veteran's low back disorder can be rated 
under Diagnostic Code 5292 for limitation of motion and 
Diagnostic Code 5295 for lumbosacral strain.  Under 
Diagnostic Code 5292, a 20 percent evaluation is for 
assignment when moderate limitation of motion is shown.  
Severe limitation of motion warrants a 40 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  Under 
Diagnostic Code 5295, a 20 percent evaluation is assigned 
where muscle spasm on extreme forward bending or loss of 
lateral spine motion is shown.  A 40 percent rating is for 
application under Diagnostic Code 5295 for severe lumbosacral 
strain, and it contemplates severe symptoms such as listing 
of the whole spine to the opposite side; a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with 
osteoarthritic changes, a narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Diagnostic Code 5295 (1999).  A 
40 percent rating is the maximum rating assignable under 
Diagnostic Codes 5292 and 5295.

After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 20 percent for a 
low back disorder is not warranted prior to January 27, 1999.  
This is so because the record does not show sufficient 
functional loss during this period as to warrant a 40 percent 
evaluation under any of the applicable diagnostic codes noted 
above.

Findings on VA examination and clinical evaluation for 
treatment purposes prior to the veteran's VA examination in 
January 1999 show only that the veteran had objectively 
demonstrated chronic pain radiating into his lower 
extremities exacerbated by abnormal posture or certain 
physical activities.  His pain, however, was not shown to 
have impaired normal activities of daily living to the extent 
that the veteran was incapable of functioning.  Clinical 
findings prior to January 1999 fail to demonstrate or 
approximate either severe limitation of motion of the lumbar 
spine or severe lumbosacral strain such as to entitle the 
veteran to a disability rating greater than the 20 percent 
then assigned.  Here, the Board observes that the veteran was 
capable of forward flexion on examination in August 1994 to 
80 degrees, considerably greater than that shown on his VA 
examination in January 1999.  Evidence of more restricted 
functional impairment in any plane of motion was furthermore 
not shown by the objective clinical evidence prior to the 
most recent VA examination.  Although the veteran experiences 
chronic pain, primarily with abnormal posture, consideration 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) does not lead the Board 
to conclude that the functional losses he experienced due to 
pain prior to January 27, 1999 equate to more than moderate 
limitation of motion, especially as the degree of pain was 
subject to abnormal positioning of the back and was 
apparently alleviated by medication.  

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5293, positive findings on VA examination and 
evaluation have included muscle spasms and some mild sensory 
deficits on occasion along with radiating pain, neurological 
findings, however, have been for the most part negative or 
minimal.  

In sum, neurological and functional impairment such as to 
warrant an increased evaluation greater than 20 percent under 
the applicable diagnostic codes pertaining to the lumbar 
spine was not shown to be present prior to January 27, 1999.  
Accordingly, an evaluation greater than 20 percent for the 
veteran's service-connected low back disability was not 
warranted prior to that date.


B.  Low Back Disability On and After January 27, 1999

The evidence shows that the veteran's predominant symptom 
resulting from his service-connected low back disability is 
chronic low back pain, which radiates down towards his lower 
extremities.  Manifestations of the veteran's service-
connected low back disability to include pain were shown on 
VA examination in January 1999 to cause severe limitation of 
motion in the forward plane of the lumbar spine.  He also 
demonstrates muscle spasms, weakened movement, excess 
fatigability and incoordination.  However, absent ankle jerks 
and other neurological findings appropriate to the site of 
the diseased disc are not present.  The veteran's sensory 
examination in January 1999 was essentially negative.  Muscle 
atrophy in the lower extremities was not noted and the 
veteran's weakness, fatigability and incoordination are not 
shown to be so debilitating that it is consistent with a 
pronounced intervertebral disc syndrome.  In this regard, the 
Board observes that the veteran can squat, albeit with 
difficulty, and while he recently reports finding walking 
difficult he does not need to resort to the use of any 
ambulatory devices.

The most recent clinical findings while showing that the 
veteran's low back disorder has resulted in recent increased 
impairment fail to more nearly approximate the criteria for 
the next higher rating.  The 40 percent evaluation currently 
assigned specifically contemplates limitation of motion, and 
pain as set out in the diagnostic codes considered above.  
Additional neurological deficits attributable to the back are 
not consistent with a pronounced degree of impairment.  
Accordingly, an increased evaluation is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

An increased evaluation in excess of 20 percent for 
postoperative fusion of the lumbosacral spine, L5 - S1, prior 
to January 27, 1999, is denied.

An increased evaluation in excess of 40 percent for 
postoperative fusion of the lumbosacral spine, L5 - S1, on or 
after January 27, 1999, is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

